Citation Nr: 1614575	
Decision Date: 04/11/16    Archive Date: 04/26/16

DOCKET NO.  09-33 607	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an increased rating for bilateral pes planus, currently assigned a 10 percent evaluation.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Shana Z. Siesser, Counsel

INTRODUCTION

The Veteran had active service from September 1977 to February 1992.

This matter comes before the Board of Veterans' Appeals (Board) from a June 2008 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Little Rock, Arkansas.  

Thereafter, in a June 2009 rating decision, the RO granted a 10 percent rating for bilateral pes planus, effective June 14, 2007.  Nevertheless, applicable law mandates that, when a veteran seeks an increased evaluation, it will generally be presumed that the maximum benefit allowed by law and regulation is sought, and it follows that such a claim remains in controversy where less than the maximum benefit available is awarded. See AB v. Brown, 6 Vet. App. 35 (1993).

The Board remanded the case in April 2013 in order to afford him a hearing as he had requested.  A hearing was conducted before the undersigned Veterans Law Judge at the RO in San Antonio, Texas, in July 2013; however, a transcript of that hearing is unavailable due to technical difficulties with the audio recording system. In an October 2013 letter, the Board advised the Veteran that a transcript was unavailable and offered him the opportunity to participate in a new hearing.  It was noted that the Board would assume that he did not want another hearing if he did not respond within 30 days.  No response was received.  

The Board remanded the case again for further development in December 2013.  That development was completed, and the case has since been returned to the Board for appellate review.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing system.  The Virtual VA electronic file contains treatment records that have not been considered by the RO; however, the Board finds they are not relevant to the Veteran's pes planus.  Therefore no waiver is necessary.  

FINDING OF FACT

The Veteran's bilateral pes planus is not a severe disability, characterized by objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, and characteristic callosities.  


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for bilateral pes planus have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.40-4.45, 4.71a, Diagnostic Code 5276 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A (West 2002); 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; (3) inform the claimant about the information and evidence the claimant is expected to provide. 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. 

With regard to claims for increased disability ratings for service-connected conditions, the law requires VA to notify the claimant that, to substantiate a claim, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Vazquez- Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration.  Finally, the notice must provide examples of the types of medical and lay evidence that the veteran may submit (or ask the VA to obtain) that are relevant to establishing her or his entitlement to increased compensation.  However, the notice required by section 5103(a) need not be specific to the particular veteran's circumstances; that is, VA need not notify a veteran of alternative diagnostic codes that may be considered or notify of any need for evidence demonstrating the effect that the worsening of the disability has on the particular veteran's daily life. Vazquez-Flores v. Shinseki, 580 F.3d 1270.  The notice must be provided prior to an initial unfavorable decision by the AOJ. Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini, supra. 

In this case, the RO provided the Veteran with notification letters in January 2008 and April 2008, prior to the initial adjudication of the claim in June 2008.  Therefore, the requirement of the notice as set forth in Pelegrini has been met and to decide the appeal would not be prejudicial to the claimant.  Moreover, the letter notified him of the evidence needed to substantiate his claim for an increased evaluation.  The letter also informed the Veteran of the division of responsibilities in obtaining the evidence to support his claim and explained how disability ratings and effective dates are determined.  Thus, VA's duty to notify has been satisfied.

In addition, the duty to assist the Veteran has also been satisfied in this case. The Veteran's service treatment records as well as all identified and available post-service medical records pertinent to the years after service are in the claims file and were reviewed by both the RO and the Board in connection with the claim. The Veteran has not identified any outstanding records that are relevant to the issue being decided herein. 

As noted above, this case has been the subject of two remands by the Board.  In December 2010, the Board remanded the case in order to afford the Veteran a hearing before the Board, which was subsequently held in July 2013.   Although that transcript is not available, the Veteran was provided with an opportunity to present new testimony before the Board, but did not respond.

The Board also remanded the case in December 2013 to afford the Veteran a VA examination and to provide him the opportunity to submit or identify additional medical records.  

Following the Board's December 2013 remand, the Veteran was afforded a VA examination in March 2014.  Upon review, this examination complied with the Board's remand directives, as the examination report contains all findings necessary under the rating criteria.  In addition, the AOJ readjudicated the claim in a supplemental statement of the case in May 2014.  Thus, there has been compliance with the Board's remand directives with. See Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

Moreover, as the Board will discuss in its analysis, the Veteran was provided with VA examinations in May 2008 and March 2014.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations obtained in this case are adequate, as they are predicated on a review of the claims file and all pertinent evidence of record as well as on an examination, and fully address the rating criteria that are relevant to rating the disability. 

Moreover, there is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected disability since he was last examined. 38 C.F.R. § 3.327(a).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted. VAOPGCPREC 11- 95. 

Thus, there is adequate medical evidence of record to make a determination in this case.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion regarding the issue on appeal has been met. 38 C.F.R. § 3.159(c)(4). 

In addition, the Board has carefully reviewed the Veteran's statements and concludes that he has not identified additional evidence not already of record. The Board has also reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim. 

The Veteran has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide the claim adjudicated herein.   He has been given ample opportunity to present evidence and argument in support of his claim.   All relevant evidence necessary for an equitable disposition of the Veteran's appeal of these issues has been obtained, and the case is ready for appellate review. 


Law and analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4. The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service. The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating. 38 C.F.R. § 4.7. 

In considering the severity of a disability, it is essential to trace the medical history of the veteran. 38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole- recorded history is necessary so that a rating may accurately reflect the elements of disability present. 38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the present level of the veteran's disability is the primary concern. Francisco v. Brown, 7 Vet. App. 55, 58 (1994). 

If later evidence obtained during the appeal period indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found. Id.; see also Hart v. Mansfield, 21 Vet. App. 505 (2007) (VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage and the functional loss with respect to all of these elements.  In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness. DeLuca v. Brown, 8 Vet. App. 202 (1995).  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated innervation, or other pathology and evidenced by visible behavior of the claimant undertaking the motion. Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled. 38 C.F.R. § 4.40.  Pain on movement, swelling, deformity or atrophy of disuse as well as instability of station, disturbance of locomotion, interference with sitting, standing and weight bearing are relevant considerations for determination of joint disabilities. 38 C.F.R. § 4.45.  Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimal compensable rating for the joint. 38 C.F.R. § 4.59.  Moreover, although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded. See Mitchell v. Shinseki, 25 Vet. App. 32 (2011)

The Veteran is currently assigned a 10 percent evaluation for his bilateral pes planus pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5276.  

Under Diagnostic Code 5276, a 10 percent rating is awarded for unilateral or bilateral disability that is moderate, characterized by weight-bearing line over or medial to the great toe, inward bowing of the tendo Achilles, and pain on manipulation and use of the feet.  A 30 percent is warranted for bilateral disability when there is severe disability, characterized by objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, and characteristic callosities.  A maximum 50 percent rating requires bilateral pes planus that is pronounced, with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo Achilles on manipulation, not improved by orthopedic shoes or appliances.

When a condition is specifically listed in the rating schedule (pes planus in this case), it may not be rated by analogy. Copeland v. McDonald, 27 Vet. App. 333 (2015).  Diagnostic Code 5284 does not apply to the eight foot conditions specifically listed in the rating schedule under Diagnostic Codes 5276-5283. Id. at 337.  In this case, Diagnostic Code 5284, which covers other foot injuries, along with the other Diagnostic Codes applicable to the foot, do not need to be considered because the Veteran's service-connected foot disability, pes planus, is specifically listed by the schedule. See Suttmann v. Brown, 5 Vet. App. 127, 134   (1993) (providing that "[a]n analogous rating . . . may be assigned only where the service-connected condition is "unlisted.").  Thus, the only Diagnostic Code relevant to this appeal is Diagnostic Code 5276.

The Board notes that the only issue on appeal is entitlement to an increased rating for bilateral pes planus.  The Veteran is also diagnosed with other foot disabilities, but there is no pending appeal for service connection.  Similarly, he is service-connected for right foot talocalcaneal osteoarthritis with tendonitis, but that issue is not on appeal.

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to an increased evaluation for bilateral pes planus.

Initially, the Board notes that the March 2014 VA examiner specifically stated that the Veteran does not currently have bilateral pes planus and provided a thorough rationale for his conclusion.  In so doing, he noted that the prior diagnosis of pes planus was based purely on observation rather than objective testing.  He also explained that current observation and testing did not reveal any pes planus.  In addition, the examiner noted that the Veteran's podiatry visits in 2007, 2008, and 2009 were silent for pes planus and positive for plantar fasciitis.  

Moreover, even assuming that the Veteran had pes planus at any point during the appeal period, he has not been shown to have a severe disability, characterized by objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, and characteristic callosities.  

Indeed, the May 2008 VA examiner specifically found that the Veteran only had mild pes planus, and the March 2014 VA examiner found that he did not currently have a diagnosis of pes planus.  In addition, the May 2008 VA examiner indicated that there was no edema, and x-rays were normal.  The March 2014 VA examiner further indicated that there was no pain, swelling, characteristic calluses, or extreme tenderness of the plantar surfaces.  The Veteran had a bilateral decreased longitudinal arch height on weight-bearing, but no objective evidence of marked deformity, marked pronation, weight-bearing falling over or medial to the great toe, inward bowing of the Achilles tendon, or marked inward displacement and severe spasm of the Achilles tendon.  The latter examiner also noted lower extremity deformity other than pes planus causing alternation of the weight bearing line.  

A September 2013 private DBQ did note pain and swelling on use of the feet as well as characteristic calluses and extreme tenderness on the plantar surfaces of the feet.  It was noted that the Veteran's symptoms were not relieved by orthopedic shoes or appliances.  The Veteran also had decreased longitudinal arch height on weight-bearing.  However, there was no objective evidence of marked deformity of the foot or marked pronation, and the weight-bearing line did not fall over or medial to the great toe.  Instead, there was a lower extremity deformity other than pes planus, causing alteration of the weight-bearing line.  In addition, there was no was inward bowing of the Achilles tendon or marked inward displacement and severe spasm of the Achilles tendon.  

The Board also finds it significant that the September 2013 private physician stated that he diagnosed the Veteran with bilateral pes planus and bilateral plantar fasciitis with degenerative joint disease.  The Board emphasizes that the Veteran is not service-connected for plantar fasciitis, and he is separately service-connected for right foot talocalcaneal osteoarthritis with tendonitis.  Thus, any symptoms attributable to other foot disorders cannot be considered in evaluating the Veteran's service-connected bilateral pes planus.

VA treatment records from 2008 through 2012 also show that the Veteran complained of pain in his feet, but they do not document any specific treatment for pes planus.  Nor are there findings relevant to the rating criteria other than his subjective complaints of pain.  

Moreover, in a May 2013 treatment record, the Veteran complained of tingling pain in both feet.  Some swelling was noted around the lateral aspect of the Achilles tendon on the right foot and the dorsal surface of the bilateral feel.  A September 2013 letter showed that the Veteran's physician requested that the Veteran be fitted for shoes, socks, and insoles.  However, those medical records do not address the rating criteria necessary to evaluate the foot disability on appeal.

For these reasons, the Board finds that the Veteran's symptoms do not more closely approximate the criteria for an increased rating.  

The Board has also considered the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59, and the holdings in DeLuca.  However, an increased evaluation for the Veteran's bilateral pes planus is not warranted on the basis of functional loss due to pain or weakness in this case, as the Veteran's symptoms are supported by pathology consistent with the assigned evaluation, and no higher.  In this regard, the Board observes that the Veteran has complained of pain throughout the period on appeal. However, the effect of the pain in the Veteran's feet is already contemplated in the assigned evaluation.  The Veteran's complaints do not, when viewed in conjunction with the medical evidence, tend to establish weakened movement, excess fatigability, or incoordination to the degree that would warrant an increased evaluation beyond those already assigned.  Indeed, the March 2014 VA examiner specifically noted that there was no documentation to support DeLuca or Mitchell criterion as there was no increased pain, weakness, fatigability, or incoordination with repeat testing and no flare-ups.  Accordingly, the Board concludes that an increased evaluation is not warranted for the Veteran's service-connected bilateral pes planus.

In reaching this decision, the potential application of various provisions of Title 38 Code of Federal Regulations have been considered, whether or not they were raised by the Veteran. Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In particular, the Board has considered the provisions of 38 C.F.R. § 3.321(b)(1).  However, in this case, the Board finds that the record does not show that the Veteran's pes planus is so exceptional or unusual as to warrant the assignment of higher ratings on an extra-schedular basis. See 38 C.F.R. § 3.321(b)(1).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. See Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service- connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required. Id., see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R. § 3.321(b)(1) ) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization).

The evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the service-connected disability are  inadequate.  A comparison between the level of severity and symptomatology of the Veteran's assigned rating with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  As discussed above, the Veteran's chief complaints, including pain, swelling, and functional loss, are contemplated in the rating criteria. 

The Board also notes that, for all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance. 38 C.F.R. § 4.40; Mitchell, 25 Vet. App. at 37.  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing. 38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37.  Given the variety of ways in which the rating schedule contemplates functional loss for musculoskeletal disabilities, the Board finds that the schedular criteria reasonably describe the Veteran's disability picture in this case. Thus, it cannot be said that the available schedular evaluations for this disability are inadequate.  There are higher ratings available under the diagnostic code, but the Veteran's disability is not productive of such manifestations, as discussed above.

The Board further notes that, under Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional symptoms that have not been attributed to a specific service-connected disability.  Indeed, the Veteran and his representative have not identified symptomatology that is not attributable to an individual service-connected disability and that is not contemplated under the rating criteria for that condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

Based on the foregoing, the Board finds that the requirements for an extraschedular evaluation for the Veteran's service-connected pes planus under the provisions of 38 C.F.R. § 3.321(b)(1) have not been met. Bagwell v. Brown, 9 Vet. App. 337   (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995); Thun v. Peake, 22 Vet. App. 111 (2008).









ORDER

Entitlement to an increased rating in excess of 10 percent for bilateral pes planus is denied. 



____________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


